Case: 19-2315     Document: 50   Page: 1    Filed: 03/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                IN RE: EUGENE H. LUOMA,
                          Appellant
                   ______________________

                         2019-2315
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/001,754.
                   ______________________

                  Decided: March 11, 2022
                  ______________________

    ROBERT GREENSPOON, Dunlap Bennett & Ludwig
 PLLC, Chicago, IL, for appellant Eugene H. Luoma.
                 ______________________

  Before MOORE, Chief Judge, CHEN and HUGHES, Circuit
                        Judges.
 PER CURIAM.
     Eugene H. Luoma appeals from an inter partes reex-
 amination decision of the Patent Trial and Appeal Board
 that affirmed an examiner’s rejection of claims 1, 2, 4–8,
 10, and 11 of U.S. Patent No. 6,775,873. GT Water Prods.,
 Inc. v. Luoma, No. 2015-003755, 2015 WL 4552062
 (P.T.A.B. July 27, 2015) (Board Decision). The Board found
Case: 19-2315     Document: 50      Page: 2    Filed: 03/11/2022




 2                                                IN RE: LUOMA




 that Hymes 1 anticipated claims 1, 2, 4, 6–8, and 11 and
 held that claims 5 and 10 would have been obvious over
 that same reference. For the following reasons, we affirm.
                               I
     The ’873 patent relates to “an apparatus for removing
 hair from a drain[.]” ’873 patent at 1:8–9. Claim 1 is rep-
 resentative for purposes of this appeal:
     1. Apparatus for removing hair from a drain, com-
     prising:
         (a) an elongate, flexible strip;
         (b) the elongate, flexible strip having a plu-
         rality of barbed portions, the barbed por-
         tions being adapted to grip hair in the
         drain, wherein the barbed portions are ori-
         ented at an acute angle to the axis of the
         elongate strip, wherein the vertex of the
         angle points away from the handle; and
         (c) a handle, wherein the handle is a dis-
         tinct structural element from the elongate,
         flexible strip.
 (emphasis added to handle limitation). A passage in the
 written description describes an embodiment of the
 claimed handle:
     A handle 22 is attached to the flexible strip 12 at
     the proximal end 14. Preferably, the handle 22 is
     integrally molded with the strip 12. The handle
     may have an aperture 24 therethrough to allow the
     handle to be gripped by a person’s fingers, as best
     seen in FIGS. 3 and 4.




     1   U.S. Patent No. 834,135 (Hymes).
Case: 19-2315    Document: 50      Page: 3   Filed: 03/11/2022




 IN RE: LUOMA                                               3



    Operation of the device is shown in FIGS. 3, 4, and
    5. Turning to FIG. 3, a person grips the device 10
    by its handle 22, preferably by inserting a finger
    through the aperture 24. The device 10 is then in-
    serted into the drain D, with the distal end 16 lead-
    ing, as shown by the arrow in FIG. 3.
 Id. at 2:12–21. That description references figure 3, which
 provides a helpful visual:




                              II
     Luoma first argues the Board adopted an unreasonably
 broad construction of the handle limitation. He distin-
 guishes a handle—something “designed or made specifi-
 cally to be held, grasped, or operated by a hand”—from
 something that is handleable. See, e.g., Appellant’s Br. 9.
 And he faults the Board for not limiting the claimed handle
 according to this distinction. We do not agree.
     The broadest reasonable interpretation of the handle
 limitation does not require any particular structure or de-
 sign purpose. See In re Rambus, Inc., 753 F.3d 1253, 1255
 (Fed. Cir. 2014) (In inter partes reexamination proceedings,
 claims are given their “broadest reasonable interpretation
 consistent with the specification.”). Nothing in the claim
Case: 19-2315    Document: 50     Page: 4    Filed: 03/11/2022




 4                                              IN RE: LUOMA




 language or written description requires the handle have
 some structural feature specifically designed for holding—
 like a finger depression, an aperture, or a knob. Contra
 Appellant’s Br. 10 (arguing Hymes lacks such structure).
 The written description has no redefinition of the word
 handle, nor does it contain a disavowal of claim scope. The
 handle is simply the portion of the apparatus that a user
 grips. See ’873 patent at 2:12–21. Certainly, the handle
 must be structurally distinct from the elongate, flexible
 strip. Id. at claim 1. But that does not limit the claimed
 handle to a particular design. Accordingly, we agree with
 the Board’s construction. See Board Decision at *7 (con-
 struing “a handle” to mean the portion held by the user that
 is distinct from the elongate, flexible strip).
     Applying this construction, substantial evidence sup-
 ports the Board’s finding that Hymes teaches the claimed
 handle. See Vicor Corp. v. SynQor, Inc., 869 F.3d 1309,
 1320 (Fed. Cir. 2017) (reviewing findings in an inter partes
 reexamination for substantial evidence). Hymes’ sewer
 opener “consists of a number of concentric coils [B] com-
 posed of a continuous strip of spring-steel properly tem-
 pered so as to readily conform to the change required in
 practical use.” Hymes ll. 17–21. Those concentric coils B
 “may by drawn out longitudinally,” id. ll. 30–31, and “can
 be manipulated in a small space by being uncoiled as it is
 inserted in the passage to be opened,” id. ll. 60–62 (empha-
 sis added). Also, those coils are described as distinct from
 another structural element of the sewer opener, the work-
 ing end. That working end has a spear point C and several
 barbs D:
Case: 19-2315     Document: 50       Page: 5   Filed: 03/11/2022




 IN RE: LUOMA                                                 5



 Id. Fig. 1; see also id. ll. 36–45. Based on this disclosure,
 the Board found Hymes taught a structure held by the user
 and distinct from the elongate, flexible strip (i.e., the work-
 ing end). See Board Decision at *7. And we cannot say that
 finding is unsupported by substantial evidence.
                               III
     Luoma also argues that substantial evidence does not
 support the Board’s finding that Hymes’ working end is an
 “elongate, flexible strip.” He claims that end is “short,
 straight, unbent, [and] inflexible.” Appellant’s Br. 3. But
 there is no indication in this record that Luoma presented
 that argument below. See Board Decision at 5 (summariz-
 ing Luoma’s arguments). So it is not clear whether Luoma
 has preserved this argument. See, e.g., Cal. Ridge Wind
 Energy LLC v. United States, 959 F.3d 1345, 1351 (Fed.
 Cir. 2020) (“We may deem an argument forfeited when a
 party raises it for the first time on appeal.”). Even so, we
 do not agree with Luoma on the merits.
     Substantial evidence supports the Board’s finding that
 the working end in Hymes is elongate and flexible. Hymes
 repeatedly describes embodiments of its sewer opener as
 “composed of a strip of tempered spring-steel” or “composed
 of a continuous strip of spring[ ]steel.” E.g., Hymes ll. 18–
 19, 27–28 (emphases added). This suggests the sewer
 opener has the same spring-like properties throughout, in-
 cluding at the working end. Hymes further describes how
 the opener’s continuous, spring-steel form allows it to “be[]
 uncoiled as it is inserted in the passage to be opened, and
 when withdrawn the resilience is so great as to automati-
 cally return to the coiled position.” Id. ll. 58–64. This also
 supports a finding that the working end is flexible. And
Case: 19-2315    Document: 50      Page: 6   Filed: 03/11/2022




 6                                              IN RE: LUOMA




 the working end of Hymes is depicted in the figures as elon-
 gate:




 Id. Fig. 3. In light of this evidence, we cannot say the
 Board’s findings were unsupported.
                             IV
     Based on the foregoing, we hold the Board correctly
 construed the claimed handle. And under that construc-
 tion, substantial evidence supports the Board’s finding that
 Hymes teaches that handle. Likewise, substantial evi-
 dence supports the Board’s finding that Hymes teaches an
 elongate, flexible strip. Accordingly, we affirm.
                        AFFIRMED
                           COSTS
 No costs.